Citation Nr: 1637246	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  09-39 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1971 to November 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was most recently before the Board in February 2016, when it remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development of the record. 

The Veteran appeared for a hearing before a Veterans Law Judge who is no longer employed by the Board in August 2011.  In June 2016, he confirmed that he did not want to appear for a further Board hearing. 


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran's lung disorder, currently diagnosed as chronic obstructive pulmonary disease (COPD), is attributable to any incident of service. 


CONCLUSION OF LAW

Service connection for a lung disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b).  

Here, the record contains a copy of a VCAA notice letter dated in September 2008 which was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service treatment records, both from VA and from private providers.  The Veteran has also submitted personal statements and was afforded an opportunity to testify before the Board.  He has not identified any additionally available evidence for consideration. 

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in August 2011, the Veteran was assisted by a representative from Disabled American Veterans.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claim of service connection for a lung disorder.  The representative and the veterans law judge asked questions regarding the Veteran's history of symptoms he attributed to his lung disorder.  The judge also informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the Board's February 2016 remand, the AMC was directed to provide the Veteran's claims file to the examiner who carried out the January 2013 VA examination and request that the examiner set forth an addendum opinion as to the etiology of the Veteran's lung disorder.  If that individual was not available, the AMC was directed to have another qualified examiner prepare an addendum opinion.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

The Veteran's claim file was provided to another qualified VA examiner as the examiner who prepared the January 2013 opinion was not available.  Based on a review of the claims file, including the particular evidence identified in the remand directive from the Board, the VA examiner offered an opinion as to the etiology of the Veteran's lung disorder.  In light of the fact that the examiner thoroughly reviewed the claims file before providing an opinion with a rationale, the Board finds that the AMC substantially complied with the Board's remand directives as to the lung disorder claim.  

VA has conducted medical inquiry in the form of a September 2012 VA examination and a January 2013 addendum opinion, as well as the previously discussed March 2016 opinion.  38 U.S.C.A. § 5103A.  The examiners who issued opinions in all three instances considered the Veteran's history and provided a rationale for the conclusions they reached.  Therefore, the Board finds that the opinions they espoused are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Factual Background and Analysis

The Veteran contends that his lung disorder began in service and has continued to the present.  Specifically, he asserts that he experienced symptoms of a lung disorder while in service that were characterized as an isolated upper respiratory infection, and that instead these symptoms were manifestations of a chronic lung disorder that persisted and worsened through to the end of his service and up to the present. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

A review of the Veteran's service treatment records does not reveal any complaints, findings, treatment or diagnoses relating to a lung disorder other than a series of outpatient records dated in March and April 1971 which show that the Veteran reported symptoms of a sore throat and chest pain and was treated for four days until he was returned to full duty with a diagnosis of an upper respiratory infection.  The rest of the Veteran's service treatment records are absent any complaints, findings or treatment relating to a lung disorder.  On the Veteran's September 1972 separation examination, the Veteran's lungs and chest were evaluated as normal, and the Veteran did not report any symptoms of a lung disorder on the corresponding September 1972 report of medical history. 

The claims file does not contain any postservice treatment records prior to a November 2006 outpatient record from a Dr. H.G., in which the Veteran reported symptoms of coughing and chest pain which was assessed as COPD. Subsequent records from Dr. H.G. show continued treatment for COPD.

Outpatient records from a Dr. L.T. beginning in September 2009 indicate that the Veteran apparently began receiving treatment for his COPD from a new physician following his initial diagnosis in November 2006. 

A March 2011 physician's report prepared by the Florida Retirement System indicates that the Veteran was found to qualify for total disability.  The report lists COPD as one of the Veteran's primary disabling conditions, and that the combined effect of all of his disabling conditions was severe limitation of functional capacity which totally and permanently disabled the Veteran from gainful employment. 

On a September 2013 outpatient report, a Dr. R.R.M. provided diagnoses of shortness of breath as well as COPD, noting however that the COPD was unspecified and that shortness of breath was the primary condition.  A pulmonary function test showed evidence of mild obstruction with reduction in the maximum voluntary ventilation, adequate lung volumes with some reduction in the gas exchange parameters.  Dr. R.R.M. stated that the shortness of breath could be attributed to his musculoskeletal condition.  Furthermore, Dr. R.R.M. noted that the Veteran reported that he was exposed to a high concentration of coal dust, and then opined that it could not be ruled out that impairment in gas exchange could be related to this exposure. 

During the August 2011 hearing before the Board, the Veteran asserted that he was treated in the hospital for an upper respiratory infection while in service in April 1971.  According to the Veteran, he was told that he would be discharged if he didn't check himself out of the hospital and return to basic training after he was treated for five days.  Although he admitted that he did indeed check himself out of the hospital and return to duty, he contended that he still experienced symptoms of a lung disorder throughout the rest of his period of service, which he treated on his own with over-the-counter medication.  In addition, he detailed the fact that he was assigned to shovel coal to heat the barracks and that this exasperated his symptoms.  Following service, the Veteran acknowledged that he did not report his symptoms to his physician until 2006, but maintained that he continued to experience those symptoms during the entire period of time from discharge up to when he first sought treatment.  Furthermore, he stated that he would intermittently miss a few days of work after service when his symptoms would flare up.  

The Veteran was first afforded a VA examination in September 2012, during which he reported that he had intermittent trouble breathing with a cough.  As noted by the examiner, the Veteran had a pulmonary function test in January 2012 which showed a mild reduction in forced vital capacity, normal expiratory flow, and a normal total lung capacity.  Furthermore, a chest X-ray examination also completed in January 2012 was negative for any indication of a lung disorder.  A pulmonary function test carried out during the examination was stopped before getting results due to the fact that the Veteran was wearing a back brace which prevented the examiner from getting accurate results. 

After the physical examination and a review of the claims file, the examiner opined that the lung disorder was less likely than not incurred in or caused by service.  In support thereof, the examiner acknowledged that the Veteran was treated for an acute upper respiratory infection while in service but noted that the condition resolved with no documentary evidence of the symptoms returning while the Veteran was in service. 

The Veteran's claims file was sent back to the RO in January 2013 in order to arrange to have a qualified expert provide an addendum opinion as to the etiology of the lung disorder.  At the outset, the January 2013 examiner noted that it was not possible to have a pulmonary subspecialist perform the September 2012 examination as no such individuals were present at the local VA medical center.  The examiner then proceeded to endorse the opinion of the September 2012 examiner, finding that the Veteran's COPD was a stand-along entity, neither due to nor aggravated by the acute upper respiratory condition that occurred in service.  In support thereof, the examiner stated that the upper respiratory condition occurred approximately 40 years prior and resolved without any residuals in service with proper treatment. 

Pursuant to the February 2016 Board remand, the Veteran's claims file was sent to the AMC in order to again have a qualified examiner reevaluate the claim and provide an addendum opinion as to the etiology of the lung disorder, this time with the added context of Dr. R.R.M.'s September 2013 opinion regarding the possible impact of in-service coal exposure on the Veteran's lung disorder.  After reviewing the claims file, with particular attention paid to the Veteran's testimony during the hearing and Dr. R.R.M.'s September 2013 opinion, the examiner issued a March 2016 addendum opinion indicating that it was less likely than not that the lung disorder was caused by or a result of service.  In support thereof, the examiner first reiterated the fact that the Veteran did not seek any treatment for a lung disorder after the April 1971 upper respiratory infection apparently resolved itself.  Furthermore, the examiner highlighted the fact that the Veteran reported symptoms of sore throat and tonsils when he was treated for the April 1971 upper respiratory infection, which are not symptoms related to COPD. As for the potential impact of the in-service coal exposure, the examiner found that there was too much time between the Veteran's service and his eventual diagnosis with COPD in September 2009 to conclude that any coal exposure during service led to the development of COPD some 37 years later.  

Post service VA treatment records document continued treatment for a lung disorder, variously characterized as either COPD or chronic airway obstruction. 

Upon consideration of the evidence before it, the Board finds that service connection for a lung disorder is not warranted.  Although there is one instance of an upper respiratory infection in the Veteran's service treatment records, the medical evidence does not link that one instance to the currently diagnosed COPD.  Moreover, while the Board acknowledges that the Veteran has asserted that he has continued to experience symptoms of a lung disorder ever since he first reported them in service, the fact remains that there is no documentation of any complaints or treatment related to a lung disorder for over 30 years following the Veteran's discharge from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  The Veteran's assertions are competent evidence that he had symptoms that may be related to his currently diagnosed COPD. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That being said, the Veteran is not qualified to offer an opinion as to the etiology of his COPD.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's assertions must be considered in light of the opinions offered by the various VA examiners who have reviewed his case, as well as the opinion offered by Dr. R.R.M. Where there are conflicting private and VA medical opinions contained in the claims file, as is the case here, the Board is entitled to independently assess the opinions and make a determination as to relative weight to assign to each opinion.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  If the Board finds that a private opinion is less persuasive than an opinion offered by a VA medical examiner, it may attribute more probative weight to the VA medical examiner's opinion, so long as that determination is supported by an adequate statement of reasons or bases for doing so.  D 'Aires v. Peake, 22 Vet. App. 97, 107-108 (2008).

The opinion offered by the March 2016 VA examiner represents an accumulation of the opinions and rationale set forth by the September 2012 and January 2013 examiners regarding the etiology of the Veteran's COPD.  In each instance the examiners reviewed the Veteran's entire medical history and relied on the results of physical examinations and testing to establish that the Veteran's most appropriate diagnosis was COPD.  Furthermore, under the direction of the Board, the March 2016 VA examiner took into consideration the Veteran's testimony during the August 2011 hearing as well as the opinion of Dr. R.R.M. as to the possible impact of in-service coal exposure on the Veteran's eventual development of COPD.  In dismissing the impact of the in-service coal exposure and maintaining the negative opinion espoused in earlier VA examinations, the March 2016 examiner provided a thorough rationale that considered the large gap of time between the Veteran's documented in-service upper respiratory infection and his COPD diagnosis much later.  Accordingly, the Board finds that the March 2016 VA examiner's opinion, reflecting as it does the opinions and rationale of the prior VA examiners, is highly probative of the issue of whether the currently diagnosed COPD is related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (a medical opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claims file alone); see also Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value of a medical opinion is based on the scope of the examination or review, as well as the relative merits of the analytical findings). 

By contrast, Dr. R.R.M.'s September 2013 opinion that it could not be completely ruled out that the Veteran's lung disorder is related to coal exposure is couched in less-than-definite language that cannot be the basis of a grant of service connection.  38 C.F.R. § 3.102; see also Bloom v. West, 13 App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provided the required degree of  medical certainty).  Dr. R.R.M. did not offer any rationale for the opinion, and indeed attributed an unspecified degree of the Veteran's COPD to his musculoskeletal condition.  Without any medical evidence to support it, the Board finds that Dr. R.R.M.'s opinion has little probative value. 

Thus, the Board finds that the opinion offered by the March 2016 VA examiner is the most persuasive opinion of record and warrants the greatest probative weight on the issue at hand.  Therefore, the preponderance of the evidence weighs against the Veteran's claim of service connection for a lung disorder.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As the preponderance of the evidence is against the Veteran's claim of service connection for a lung disorder, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a lung disorder is denied. 




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


